Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1 at line 2, “an optic” was replaced with –an optic having a central optical axis and--.
In claim 1 at line 6, “the optical axis” was replaced with –the central optical axis--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:
	An ophthalmic lens, comprising an optic having a central optical axis and including: an anterior surface defining an anterior side of the optic, a posterior surface that opposes the anterior surface and that defines a posterior side of the optic, a central optical zone disposed about the central optical axis, an attenuation optical zone disposed about the central optical axis, wherein the attenuation optical zone is contiguous with the central optical zone, and wherein the central and attenuation optical zones define a negative shape factor for the optic, an edge of the attenuation optical zone arranged between the anterior and posterior surfaces, wherein the edge of the attenuation optical zone and the posterior surface form an angle, wherein the angle is less than about 90 degrees, wherein the ophthalmic lens has a vault height between about 0.35 millimeter (mm) and about 1.5 mm, and wherein a combination of the angle and the vault height is configured to increase pressure on a capsular bend in a subject’s eye.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/           Primary Examiner, Art Unit 3774